                 IN THE UNITED STATES DISTRICT COURT FOR THE

              MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )      CASE NO. 2:18cr329-MHT
                                              )            (WO)
MARK ALLEN RYALS                              )

                              FINAL ORDER OF FORFEITURE

       WHEREAS, on October 29, 2018, this court entered a preliminary order of forfeiture (doc.

no. 33) forfeiting defendant’s interest in a Ruger, model P85, 9mm semi-automatic pistol bearing

serial number 300-37891; one magazine for a Ruger P85 9mm semi-automatic pistol; and 11

rounds of 9mm ammunition;

       WHEREAS, publication of notice was not required pursuant to Rule G(4)(a) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions as the

property is worth less than $1,000 and the only potential claimant is the defendant, and the

government gave defendant notice in the indictment that it would seek the forfeiture of all property

involved in the commission of the offenses in violation of 18 U.S.C. § 922(g)(1); and,

       WHEREAS, the court finds that defendant Mark Allen Ryals has an interest in the property

that is subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c), and that the

United States has established the requisite nexus between such property in the commission of the

offenses in violation of 18 U.S.C. § 922(g)(1).

       IT IS HEREBY ORDERED that the government’s motion for a final order of forfeiture

(doc. no. 66) is granted as follows:
       1.      The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c): a Ruger, model P85, 9mm semi-automatic pistol

bearing serial number 300-37891; one magazine for a Ruger P85 9mm semi-automatic pistol;

and 11 rounds of 9mm ammunition.

       2.      All right, title, and interest to the property described above is hereby condemned,

Forfeited, and vested in the United States and shall be disposed of according to law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       SO ORDERED, this the 14th day of February, 2019.




                                                    /s/ Myron H. Thompson
                                                 UNITED STATES DISTRICT JUDGE
